DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of PCT/EP2019/060787 filed on 04/26/2019 and further claims priority to EP18170115.2 filed on 04/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 was filed after the filing date of the application on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “so that the gain section is arranged between the gain section and the further gain section”. It is unclear how “the gain section” may be arranged between “the gain section” and “the further gain section”. Additionally, “the further gain section” lacks antecedent basis. For the purpose of this Office Action, the Office will interpret “so that the gain section is arranged between the gain section and the further gain section” as “so that the gain section is arranged between the tuning section and the further tuning section”.
Claims 11-13 are indefinite at least based on their dependence from claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2018/0205199 A1), hereafter Kwon.
Regarding claims 1 and 14, Kwon discloses a thermally tunable laser (Figs. 11 and 15 element 100; [0051]) comprising: a substrate comprising an upper side and a lower side (Figs. 11 and 15 element 10); a laser resonator for producing a laser emission comprising a horizontal direction (Figs. 11 and 15 1; and a hole arrangement for influencing the heat flow from the laser resonator to the heat sink arrangement, wherein the hole arrangement is arranged between the substrate and the heat sink arrangement (Fig. 11 element 108; Fig. 15 element 108a), wherein one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the tuning section, so that a thermal resistance between the tuning section and the heat sink arrangement is increased (Fig. 11 element 108; Fig. 15 element 108a; [0065]); wherein the one or more holes of the hole arrangement comprise at least one hole comprising a recess within the substrate ([0065]).
Regarding claim 2, Kwon further discloses the tuning section comprises a grating section and a phase section (Fig. 11 and 15 element 104 and 106; [0056]).
Regarding claim 3, Kwon further discloses the heating arrangement comprises a first heating member for heating the grating section (Fig. 11 and 15 elements 76 and 50; [0051]) and a second heating member for heating the phase section ([0049] refers to turning the phase section via “thermal heating” that necessarily requires a second heating member also shows as elements 74 and 64).
Regarding claim 4, Kwon further discloses the one or more holes of the hole arrangement comprise a hole, which is arranged within a horizontal range of the grating section, so that a thermal resistance between the grating section and the heat sink arrangement is increased (Fig. 15 element 108a in section 106; [0065]), wherein the one or more holes of the hole arrangement comprise a hole, which is arranged within a horizontal range of the phase section, so that a thermal resistance between the phase section and the heat sink arrangement is increased (Fig. 15 element 108a in section 104; [0065]), and wherein the hole, which is arranged within the horizontal range of the grating section, and the hole, which is arranged within the horizontal range of the phase section are separated by a thermally conducting connection between the substrate and the heat sink arrangement (Fig. 15 element 10 between elements 108a).
Regarding claim 5, Kwon further discloses the heat sink arrangement comprises a heat sink member comprising a flat upper surface (Fig. 11 element 123).
Regarding claim 6, Kwon further discloses heat sink arrangement comprises a heat spreading layer thermally connecting the substrate and the heat sink member (Fig. 11 element 110 functions as a heat spreading layer because it thermally connects the substrate and the heat sink member).
Regarding claim 7, Kwon further discloses the one or more holes of the hole arrangement comprise at least one hole comprising a recess within the heat sink arrangement (Fig. 11 element 110 shows a further hole between elements 108 and 123).
Regarding claim 8, Kwon further discloses the heat sink (Fig. 11 element 120) arrangement comprises a heat sink member comprising a flat upper surface (Fig. 11 element 123), wherein the heat sink arrangement comprises a heat spreading layer thermally connecting the substrate and the heat sink member (Fig. 11 element 110), and wherein the one or more holes of the hole arrangement comprises at least one hole comprising a recess within the heat spreading layer of the heat sink arrangement (Fig. 11 element 110 has a hole between element 108 and 103).
Regarding claim 9, Kwon further discloses the one or more holes of the hole arrangement comprise a hole being arranged within a horizontal range of the grating section and within a horizontal range of the phase section, so that a thermal resistance between the grating section and the heat sink arrangement and a thermal resistance between the phase section and the heating arrangement are increased ([0065]; Fig. 11 element 108; Fig. 15 element 108a)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Larson (US 2014/0010248 A1), hereafter Larson.
Regarding claim 10, Kwon does not explicitly disclose the laser resonator comprises a further tuning section for tuning the wavelength of the laser emission, wherein the further tuning section is arranged at a further horizontal end of the gain section, so that the gain section is arranged between the gain section and the further gain section, wherein a further heating arrangement is configured for heating the further tuning section, wherein the one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the further tuning section, so that a thermal resistance between the further tuning section and the heat sink arrangement is increased. However, Larson discloses the laser resonator (Fig. 11A element 1120) comprises a further tuning section for tuning the wavelength of the laser emission (Fig. 11A elements 100; Fig. 11A shows two sections 100 one of these sections corresponds to the tuning section of claim 1 and the other corresponds to “a further tuning section), wherein the further tuning section is arranged at a further horizontal end of the gain section, so that the gain section is arranged between the tuning section and the further tuning section (Fig. 11A shows section 126 between sections 100), wherein a further heating arrangement is configured for heating the further tuning section (Fig. 11A shows elements 117 in each of section 100; [0050]), wherein the one or more holes of the hole arrangement comprise at least one hole being arranged within a horizontal range of the further tuning section (Fig. 11A shows elements 105 under each of sections 100), so that a thermal resistance between the further tuning section and the heat sink arrangement is increased ([0065]). The advantage is to provide greater tuning control without degradation of spectral properties ([0007]). Accordingly, it would have been obvious to a person of 
Regarding claim 11, Larson further discloses, for the same reasons above, the further tuning section comprises a further grating section (Fig. 11A sections 100; [0049]).
Regarding claim 12, Larson further discloses, for the same reasons above, the further heating arrangement comprises a further heating member for heating the further grating section (Fig. 11A shows resistive heaters 117 in each of sections 100).
Regarding claim 13, Larson further discloses, for the same reasons as above, the one or more holes of the hole arrangement comprise a hole being arranged within a horizontal range of the further grating section, so that a thermal resistance between the further grating section and the heating arrangement is increased (Fig. 11A shows elements 105 under both sections 100; [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. See especially, US20030006225 and US20080187018.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
03/16/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that element 120 is disclosed as a “cooling device” and may constitute a thermo-electric element [0064]. The broadest reasonable interpretation of “heat sink” includes any device that dissipates heat, which includes thermo-electric element.